Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-30-2002

Casella v. PA Interest
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1141




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Casella v. PA Interest" (2002). 2002 Decisions. Paper 623.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/623


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                           __________

                              No. 02-1141
                              __________

                      LAWRENCE J. CASELLA,
                                     Appellant

                                     v.

PENNSYLVANIA INTEREST ON LAWYERS TRUST ACCOUNT BOARD; ALFRED
         AZEN, EXECUTIVE DIRECTOR, INTEREST ON LAWYERS
          TRUST ACCOUNT BOARD; GERALD A. MCHUGH, JR.,
      CHAIRMAN, PENNSYLVANIA INTEREST ON LAWYERS TRUST
     ACCOUNT BOARD; THOMAS M. THOMPSON, ESQUIRE; DAVID E.
        LEHMAN, ESQUIRE; SALLIE UPDYKE MUNDY, ESQUIRE;
    RICHARD I. THOMAS, ESQUIRE; HAROLD I. GOODMAN, ESQUIRE;
        CARL OXHOLM, III, ESQUIRE; ERNESTINE WATLINGTON;
        ROBERT BURD; DISCIPLINARY BOARD OF THE SUPREME
    COURT OF PENNSYLVANIA; JOHN P. FLAHERTY, CHIEF JUSTICE;
       STEPHEN A. ZAPPALA, JUSTICE; RALPH J. CAPPY, JUSTICE;
      RONALD D. CASTILLE, JUSTICE; RUSSELL M. NIGRO, JUSTICE;
   SANDRA SHULTZ NEWMAN, JUSTICE; THOMAS G. SAYLOR, JUSTICE
                             __________

       ON APPEAL FROM THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                        D.C. Civil No. 00-cv-01686
            District Judge: The Honorable Donetta W. Ambrose
                               __________

                Submitted Under Third Circuit LAR 34.1(a)
                          September 23, 2002
                             __________

           Before: BARRY, AMBRO, and COWEN, Circuit Judges

                   (Opinion Filed: September 30, 2002)
                             ____________
                                                OPINION
                                              ____________


BARRY, Circuit Judge

        Pennsylvania attorneys who hold funds in escrow for their clients in non-interest

bearing accounts are required to put those funds into an interest bearing account called an

Interest On Lawyer Trust Account (“IOLTA account”). Pa. R.P.C. 1.15(d), 42 Pa.C.S.A.

Interest earned on IOLTA accounts is pooled and distributed to legal service programs that

provide assistance to the poor and disadvantaged. Pa. R.P.C. 1.15(h). Lawrence J. Casella,

an attorney admitted to practice in Pennsylvania, sought an exemption from IOLTA

participation pursuant to Pa. R.P.C. 15(e)(ii), claiming that the program required him to

steal interest earned from the funds of his clients, and that such “thievery” was “deeply

offensive to [his] religious beliefs.” App. at 48.1 His request for an exemption was denied.

        Casella subsequently filed suit in federal court against the Pennsylvania Interest On

Lawyer Trust Account Board (“IOLTA Board”), its individual members and executive

director, the Disciplinary Board of the Supreme Court of Pennsylvania (“Disciplinary

Board”), and the individual justices of the Supreme Court of Pennsylvania, alleging various

violations of the U.S. Constitution. The District Court granted defendants’ motion to

dismiss as to several counts, and subsequently granted summary judgment in favor of


   1
     Casella also noted that “[w]hile the state forces [him] to get a license to earn [his]
livelihood, [he] did not grant the state [his] soul in exchange for the ‘privilege’ of working.”
App. at 48.

                                                      2
defendants on all remaining counts. Because the parties are familiar with the underlying

facts, we need not recite them in detail here.

        On appeal, Casella only challenges two decisions of the District Court. First, he

argues that the District Court improperly granted summary judgment in favor of the

individual members and executive director of the IOLTA Board on his procedural due

process claim under the Fourteenth Amendment. Second, he appeals the order of the

District Court dismissing on the ground of legislative immunity his First Amendment

freedom of religion claim against the individual justices of the Supreme Court.2 We review

grants of summary judgment de novo. Rinehimer v. Cemcolift, Inc., 292 F.3d 375, 380 (3d

Cir. 2002). We exercise plenary review over the District Court’s order to dismiss on the

ground of qualified immunity. Gallas v. Supreme Court of Pennsylvania, 211 F.3d 760,

773 (3d Cir. 2000). The District Court had jurisdiction under 28 U.S.C. § 1331. We have

jurisdiction pursuant to 28 U.S.C. § 1291. For the reasons that follow, we will affirm.

        Casella first claims that the individual members and executive director of the IOLTA

Board violated his right to procedural due process. It is well-settled that “[t]he

requirements of procedural due process apply only to the deprivation of interests

encompassed by the Fourteenth Amendment’s protection of liberty and property.”

Independent Enterprises Inc. v. Pittsburgh Water, 103 F.3d 1165, 1177 (3d Cir. 1997)

(quoting Board of Regents v. Roth, 408 U.S. 564, 569 (1972)). Defendants concede that a


   2
    The District Court found that Casella’s First Amendment claim only related to the
individual justices of the Court. App. at 23.

                                                     3
license to practice law constitutes a property interest that deserves procedural due process

protection. It is undisputed, however, that Casella still maintains his license to practice

law; indeed, all proceedings before the Disciplinary Board have been stayed, apparently

until this case is resolved. While Casella asserts that the referral of his case to the

Disciplinary Board negatively affected his license, the Disciplinary Board has not acted,

and there is no indication in the record that Casella’s license is going to be revoked or in

any way restricted.3 Moreover, the executive director and members of the IOLTA Board do

not have the authority to revoke Casella’s license. And Casella concedes, as he must, that

he has no right to or property interest in an exemption from IOLTA. Accordingly, we

conclude that Casella has failed to allege a deprivation of a protected property interest and,

thus, his procedural due process claim must fail.4

        Casella next argues that the District Court erred when it dismissed, on the ground of




   3
     Casella is asking this Court to speculate about future events that may or may not affect
his license to practice law. Under Article III, Section 2 of the U.S. Constitution, our
jurisdiction is limited to cases and controversies. Armstrong World Industry v. Adams,
961 F.2d 405, 410 (3d Cir. 1992). Related thereto, any claim that Casella may have in the
future is not ripe for review.
   4
         Even if Casella had a protected property interest in the grant of an exemption, his
procedural due process claim would fail. There is absolutely no evidence in the record that
Board members violated any rules of procedure; indeed, if anyone did not comply with
established procedures, it was Casella. After his request for an exemption was denied,
Casella had 30 days to request reconsideration, which he failed to do. Notwithstanding his
inaction, the executive director gave Casella an additional 30 days to request
reconsideration and to submit additional evidence supporting his request. Casella refused
to do so and informed the IOLTA Board that he was preserving his right to sue in federal
court.

                                                      4
legislative immunity, his First Amendment claim against the individual justices of the

Supreme Court of Pennsylvania. We disagree. In 1996, the Court amended Rule 1.15 of

the Pennsylvania Rules of Professional Conduct to establish the IOLTA program. Pa.

R.P.C. 1.15(d) and (e). Before the IOLTA Board and the District Court, Casella argued that

the amended rule violated his right to the free exercise of religion by compelling him to

steal from clients.5 It is recognized that judges may perform on occasion in limited

circumstances (e.g., adopting a code of conduct) legislative functions, Forrester v. White,

484 U.S. 219, 227-28 (1988), and that when they do so, they may be entitled to legislative

immunity. Id. at 228; Supreme Court of Va. v. Consumers Union of the United States, Inc.,

446 U.S. 719, 731-34 (1980). For an act to qualify as legislative in this Circuit, it must be

(1) substantively legislative and (2) procedurally legislative. Gallas, 211 F.3d at 774. For

substantially the reasons set forth by the District Court, we find that the amendment of Rule

1.15 and the resulting establishment of IOLTA was a legislative act and that the justices

were protected by legislative immunity.

        In an attempt to avoid this result, Casella argues that the Supreme Court exceeded its

legislative authority when it amended Rule 1.15. Specifically, he claims that Rule 1.15

regulates the property of clients, not the conduct of lawyers, and this, according to Casella,

the Court has no power to do. Separate and apart from the fact that this claim has nothing to

do with the First Amendment and the “deeply offensive” violation of Casella’s religious


   5
     Although Casella appears to have largely abandoned this argument on appeal, it appears
at different points in his brief.

                                                     5
freedom, Casella cites no legal authority supporting the claim, and we are unaware of any.

Accordingly, we find this claim to be wholly without merit. But even if we were to assume

that the pooling of minimal amounts of interest earned on client accounts constituted the

regulation of client property, it is clear that the primary purpose of Rule 1.15 is to regulate

the conduct of attorneys. As the Pennsylvania Rules of Professional Conduct note, “[e]very

lawyer should support all proper efforts to . . . [provide] legal services” to the

disadvantaged, emphasizing that the responsibility for providing such assistance “ultimately

rests upon the individual lawyer.” Pa. R.P.C. 6.1 (comment). Many lawyers in

Pennsylvania choose to fulfill this professional duty by performing pro bono work. As the

defendants properly note, “IOLTA is simply one more means by which the Supreme Court

and the bar support the broadest possible representation of Pennsylvania’s citizens.”

Appellees’ Br. at 22. It is unfortunate that Casella does not support this opportunity to

provide assistance to those in need. Public service, after all, is – or at least should be – an

important part of the professional life of an attorney.6

        For the foregoing reasons, we will affirm the orders of April 24, 2001 and

December 3, 2001.




TO THE CLERK OF THE COURT:

        Kindly file the foregoing Opinion.




   6
    We have considered all additional arguments made by Casella and find them unavailing.

                                                      6
    /s/Maryanne Trump Barry
    Circuit Judge




7